Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 01/05/2022. Currently, claims 1-20 are pending in the application.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OGIHARA et al (US 20060255343 A1).

Regarding claim 17, Figures 1-2 of OGIHARA disclose a light emitting chip, comprising: 
a substrate (101) having a substantially rectangular shape; 
a first LED sub-unit (109a) disposed on the substrate; 
a second LED sub-unit (109b) disposed between the first LED sub-unit and the substrate; 
a third LED sub-unit (109c) disposed between the second LED sub-unit and the substrate; 
a passivation layer (104) disposed on the first to third LED sub-units; and 
a first connection electrode (108 or 106) electrically connected to at least one of the first, second, and third LED sub-units, wherein the passivation layer (104) exposes portions of the third LED sub-unit (109c), and the portions are disposed near corners (right bottom corners of 109c) the substrate (101), respectively.  

Regarding claim 18, Figures 1-2 of OGIHARA disclose that the light emitting chip of claim 17, wherein the first connection electrode (considering 106) has a first portion contacting at least a portion of the third LED sub-unit (109c) and a second portion contacting at least a portion (left side) of a top surface of the passivation layer (104).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-16 and 19 are rejected under 35 U.S.C. 103 as being obvious over OGIHARA et al (US 20060255343 A1) in view of YANG et al (US 20170309678 A1).

Regarding claim 1, Figures 1-2 of OGIHARA discloses a light emitting chip, comprising: 
a first LED sub-unit (109a, [0049]); 
a second LED sub-unit (109b) disposed under the first LED sub-unit; 
a third LED sub-unit (109c) disposed under the second LED sub-unit; 
a passivation layer (104) disposed on the first to third LED sub-units; and 
a first connection electrode (108) disposed on the passivation layer and electrically connected to at least one of the first, second, and third LED sub-units, wherein the first connection electrode is continuously disposed over the side surfaces of the first to third LED sub-units, wherein the first connection electrode and the third LED sub-unit form a first angle (90 degrees in this case based on the drawing) defined between an upper surface of the third LED sub-unit (109c) and an inner surface of the first connection electrode (108) disposed over the side surfaces of the first to third LED sub-units.



OGIHARA does not teach wherein the first angle is greater than 0o and less than about 80o.  

However, YANG is a pertinent art which teaches a light emitting diode structure that includes a light emitting stacking layer, an insulating layer, a first electrode and a second electrode. The light emitting stacking layer includes a truncated quadrangular pyramid, wherein the truncated quadrangular pyramid includes a first sidewall, a second sidewall, a third sidewall and a fourth sidewall, and a top portion of the truncated quadrangular pyramid has a recess. The first electrode covers the first sidewall of the light emitting stacking layer, a part of the insulating layer on the top portion, and the bottom surface of the recess. The second electrode covers the third sidewall of the light emitting stacking layer, and another part of the insulating layer on the top portion and contacts the light emitting stacking layer through an opening of the insulating layer. YANG, further, teaches that such a light emitting diode structure that can achieve a high-resolution frame and improve brightness ([0001]), and a pixel unit and a light emitting diode display panel that include the aforementioned micro light emitting diode structure, wherein a sidewall electrode (106) and a top surface of the diode forms an angle less than 90o in Figure 3.

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting chip of OGIHARA such that the first angle is greater than 0o and less than about 80o according to the teaching of YANG in order to achieve a high-resolution frame and improve brightness ([0001] of YANG), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 2, Figures 1-2 of OGIHARA in view of YANG do not explicitly teach that the light emitting chip of claim 1, wherein the first angle is greater than about 60o and less than about 70o.  

However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting chip of OGIHARA such that the first angle is greater than 60o and less than about 70o according to the teaching of YANG in order to achieve a high-resolution frame and improve brightness ([0001] of YANG), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 3, Figures 1-2 of OGIHARA in view of YANG do not explicitly teach that the light emitting chip of claim 1, wherein the passivation layer and the third LED sub-unit form a second angle defined between the upper surface of the third LED sub2Application No.: 16/852,522-unitReply dated January 5, 2022 Response to Office Action of October 6, 2021 and an inner surface of the passivation layer that is less than about 80o.  

However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting chip of OGIHARA such that the passivation layer and the third LED sub-unit form a second angle defined between the upper surface of the third LED sub-unitResponse to Office Action of October 6, 2021 and an inner surface of the passivation layer that is less than about 80o according to the teaching of YANG in order to achieve a high-resolution frame and improve brightness ([0001] of YANG), since it has been held that where the general conditions In re Aller, 105 USPQ 233.

Regarding claim 4, Figures 1-2 of OGIHARA in view of YANG teach that the light emitting chip of claim 1, wherein the first connection electrode (108, Figure 2 of OGIHARA) has at least one surface having a curved shape (on a broadest reasonable interpretation since the curvature is not defined in the claim, it is expected that there is curvature present at bend location).  

Regarding claim 5, Figures 1-2 of OGIHARA discloses that the light emitting chip of claim 4, wherein: the passivation layer (104) has a top surface facing the first LED sub-unit (109a) and a side surface intersecting the top surface; and the first connection electrode (108) contacts at least a portion of each of the top surface and the side surface of the passivation layer (104).  

Regarding claim 7, Figures 1-2 of OGIHARA disclose that the light emitting chip of claim 1, wherein the first connection electrode (108) overlaps at least a portion of each of the first, second, and third LED sub-units (109a to 190c) in a plan view. 

Regarding claim 8, Figures 1-2 of OGIHARA disclose that the light emitting chip of claim 1, wherein at least a portion (right bottom side) of the passivation layer (104) is exposed by the first connection electrode (108). 
Regarding claim 9, Figures 1-2 of OGIHARA disclose that the light emitting chip of claim 1, wherein the passivation layer (104) exposes at least a portion of a side surface of the first LED sub-unit (109c having a side surface to the right and a portion the left is exposed from 104). 

Regarding claim 10, Figures 1-2 of OGIHARA disclose that the light emitting chip of claim 1, wherein the passivation layer (104) covers side surfaces (right side surfaces) of the second and third LED sub-units (109b and 109a). 

Regarding claim 11, Figures 1-2 of OGIHARA disclose that the light emitting chip of claim 1, wherein the passivation (104) exposes at least a portion of a top surface of the first LED sub-unit (109c). 

Regarding claim 12, Figures 1-2 of OGIHARA disclose that the light emitting chip of claim 1, further comprising: a second connection electrode (107) electrically connected to the first LED sub-unit (109a); a third connection electrode (106) electrically connected to the second LED sub-unit (109b); and a fourth connection electrode (105) electrically connected to the third LED sub-unit (109c), wherein: the first connection electrode (108) is electrically connected to each of the first, second, and third sub-units; and each of the first, second, third, and fourth connection electrodes has a curved shape (on a broadest reasonable interpretation since the curvature is not defined in the claim, it is expected that there is curvature present at bend location of the electrodes).  

Regarding claim 13, Figures 1-2 of OGIHARA disclose that the light emitting chip of claim 12, wherein: each of the first (108), second (107), third (106), and fourth (105) connection electrodes has a first portion disposed on a top surface of the passivation layer (104, which is on both side 

Regarding claim 14, Figures 1-2 of OGIHARA disclose that the light emitting chip of claim 1, further comprising a substrate (101), wherein: the first LED sub-unit comprises a first LED light emitting stack; the second LED sub-unit comprises a second LED light emitting stack; the third LED sub-unit comprises a third LED light emitting stack; and 4Application No.: 16/852,522 Reply dated January 5, 2022 Response to Office Action of October 6, 2021 the first, second, and third LED light emitting stacks have successively larger  regions overlapping with the substrate ([0043] and [0050]).  

Regarding claim 15, Figures 1-2 of OGIHARA in view  of YANG does not explicitly teach that the light emitting chip of claim 14, wherein at least one of the light emitting stacks comprises a micro LED having a surface area less than about 10,000 square um. 

However, OGIHARA teaches that the thickness of different layers in the device are in the nanometer range ([0077] and [0083]). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 19, OGIHARA does not teach that the light emitting chip of claim 17, wherein the first connection electrode and the third LED sub-unit  form an angle defined between an o and  less than about 80o.  

However, YANG is a pertinent art which teaches a light emitting diode structure that includes a light emitting stacking layer, an insulating layer, a first electrode and a second electrode. The light emitting stacking layer includes a truncated quadrangular pyramid, wherein the truncated quadrangular pyramid includes a first sidewall, a second sidewall, a third sidewall and a fourth sidewall, and a top portion of the truncated quadrangular pyramid has a recess. The insulating layer covers the first sidewall, the third sidewall and a part of the top portion of the light emitting stacking layer. The first electrode covers the first sidewall of the light emitting stacking layer, a part of the insulating layer on the top portion, and the bottom surface of the recess. The second electrode covers the third sidewall of the light emitting stacking layer, and another part of the insulating layer on the top portion and contacts the light emitting stacking layer through an opening of the insulating layer. YANG, further, teaches that such a light emitting diode structure that can achieve a high-resolution frame and improve brightness ([0001]), and a pixel unit and a light emitting diode display panel that include the aforementioned micro light emitting diode structure, wherein a sidewall electrode (106) and a top surface of the diode forms an angle less than 90o in Figure 3.

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting chip of OGIHARA such that the first angle is greater than 0o and less than about 80o according to the teaching of YANG in order to achieve a high-resolution frame and improve brightness ([0001] of YANG), since it has been In re Aller, 105 USPQ 233.


Claim 16 is rejected under 35 U.S.C. 103 as being obvious over OGIHARA et al (US 20060255343 A1) in view of YANG et al (US 20170309678 A1) as applied to claim 1, and further in view of Hu et al (US 20160163765 A1).

Regarding claim 16, Figures 1-2 of OGIHARA in view  of YANG does not explicitly teach that the light emitting chip of claim 1, wherein the passivation layer has a substantially black color and comprises a photo-sensitive material.  

However, Hu is a pertinent art wherein Figure 6 of Hu teaches an insulating layer (130, passivation layer on the sidewall) formed of a number of transparent, or translucent insulating materials in order to maximize the light extraction efficiency of the conformable electronic device 100. By way of example, the insulating layer 130 may comprise an oxide, such as SiO.sub.2, or a nitride, such as SiN.sub.X. In an embodiment, the insulating layer 130 is opaque. For example, the insulating layer may be a black matrix material ([0044]).

Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use a substantially black color and a photo-sensitive material in the passivation layer of OGIHARA according to the teaching of Hu ([0044]), since it has been held that choosing from a finite number of identified, predictable solutions such as 

Allowable Subject Matter

Claims 6 and 20 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 6 and 20, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a light emitting chip, comprising: the light emitting chip of claim 5, wherein the first connection electrode contacts at least a portion of a top surface of the first LED sub-unit. Or The light emitting chip of claim 17, the first connection electrode is connected to each of the first, second, and third LED sub-units at one corner of the substrate exposed by the passivation layer.

Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1-16, filed on 01/05/2022, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.

Applicant's argument filed on 01/05/2022 regarding claim 17 has been fully considered but they are not persuasive. 

Applicant’s main argument regarding claim 17 include: Figures 1-2 of OGIHARA do not teach the amended claim 17. 

In response, the Examiner respectfully points out that rearranging the elements of Figures 1-2 of OGIHARA teaches the claim 17 as explained above.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813